Lummus, J.
The accountants are the administrators with the will annexed of the estate of Jane E. McLoughlin. The will gave the residue of the estate to one Gaffney, who was not one of the heirs. Under an agreement of compromise, made August 13, 1930, a contest of the will was withdrawn, the will was proved, and the residue' of the estate was to be divided equally between Gaffney and *17the heirs. The State tax upon the succession by will to the residue of the estate (see G. L. [Ter. Ed.] c. 65) was paid by the accountants out of such residue before dividing it. The judge allowed the account, and the heirs appealed, contending that the whole tax should be charged to Gaffney’s share.
Even when a compromise of a contest over the admission of a will to probate has been authorized by a court under the statute (G. L. [Ter. Ed.] c. 204, §§ 15-18), upon the probate of the will the title devolves by force of the will, and then is transferred according to the agreement of compromise. Ellis v. Hunt, 228 Mass. 39. Copeland v. Wheelwright, 230 Mass. 131. The tax was properly levied upon the gift by will of the whole residue to Gaffney, and at a rate adapted to his relationship or want of relationship to the testatrix. Baxter v. Treasurer & Receiver General, 209 Mass. 459. Under the statute, the accountants were to deduct the tax from the “property subject to the tax,” or collect it from the “legatee or person entitled to said property,” or, in the case of real estate, from the “heirs or devisees entitled thereto.” G. L. c. 65, § 17. The accountants in this case had no right to pay out of the share transferred to the heirs half of the tax thus made collectible from Gaffney, unless the agreement of compromise expressly or impliedly so provided. Prescott v. St. Luke’s Hospital of New Bedford, 280 Mass. 229, 231.
We think it did so provide by implication. The agreement of compromise called for the deduction of every other charge and expense, including the expense of the contest of the will, before dividing the residue. Every party to the compromise waived “his or her rights with respect to said will and estate” except as provided in the agreement. Since the agreement alone was to be the chart for the division of the estate, it is hardly consistent with the agreement to say that the will should nevertheless determine the ultimate burden of the tax, although it had ceased to have effect upon the ultimate benefit of the inheritance.

Decree affirmed.